Motion Granted; Appeal Dismissed and Memorandum Opinion filed August 7,
2012.




                                          In The

                       Fourteenth Court of Appeals

                                  NO. 14-12-00617-CV

    MOHAMMAD MOMAYAZI AND SORAYA DJAVADZADAH, Appellants

                                            V.

        MALCOLM SPILLMAN AND NATIONAL FREIGHT, INC., Appellees


                       On Appeal from the 334th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-61913


                   MEMORANDUM                           OPINION


        This is an appeal from a judgment signed May 29, 2012. On July 16, 2012,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

        Accordingly, the appeal is ordered dismissed.

                                          PER CURIAM


Panel consists of Justices Frost, McCally, and Busby.